Citation Nr: 0804829	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-26 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to February 7, 2001 
for the grant of entitlement to dependency and indemnity 
compensation (DIC) benefits. 


WITNESSES AT HEARING ON APPEAL

Appellant, her sister-in-law, and N.A.


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The veteran had active service from November 1971 until he 
went missing in action (MIA) in January 1973.  He was 
declared deceased on October [redacted], 1978.  The appellant is the 
veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied the appellant's claim for an earlier 
effective date for the grant of entitlement to DIC benefits.  

In December 2007, the appellant and her sister-in-law 
testified at a personal hearing before the undersigned 
Veterans Law Judge sitting at the RO in Nashville, Tennessee.  
A transcript of their testimony is associated with the claims 
file.

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The veteran was married to the appellant at the time that 
the veteran went MIA during active duty in Vietnam, in 
January 1973; and the appellant was not re-married at the 
time the veteran was officially declared deceased in October 
5, 1978; the appellant never re-married.  

2.  Entitlement to DIC benefits has been established, 
effective from February 7, 2001, the date on which the RO 
received the appellant's original claim for entitlement to 
DIC benefits.  

3.  There is no evidence of a claim for entitlement to DIC 
benefits, formal or informal, or an intent to file for 
entitlement to DIC benefits prior to February 7, 2001.  


CONCLUSION OF LAW

There is no legal basis on which to assign an effective date 
prior to February 7, 2001 for the grant of entitlement to DIC 
benefits; the assignment of an earlier effective date is 
precluded by law.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in March 2006 and 
October 2006, subsequent to the initial adjudication in 
September 2005.  While the notice was not provided prior to 
the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a July 2006 statement 
of the case, following the provision of the first notice.  
The appellant has not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the claim.  

Moreover, the notices provided to the appellant over the 
course of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate the claim.  The 
appellant and her sister-in-law, at the December 2007 
hearing, demonstrated their understanding of the evidentiary 
requirements.  The appellant has received all essential 
notice, has had a meaningful opportunity to participate in 
the development of her claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

Importantly, no additional notice or assistance in the 
development of the appellant's claim would change the outcome 
of this case, as the issue on appeal involves a legal 
determination.  The facts are not in dispute.  Moreover, 
there is no indication that there exists any evidence which 
could be obtained which would have an effect on the outcome 
of this case.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].  In a case such as this one, where the law and 
not the evidence is dispositive, the claim must be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Effective Dates

Except as otherwise provided, the effective date of an 
evaluation and award of DIC compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
of DIC compensation for a surviving spouse of a veteran who 
died in service is the first day of the month fixed by the 
Secretary concerned as the date of actual or presumed death, 
but only if the claim is received wit in one year after the 
date the initial report of actual death or finding of 
presumed death was made.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(c)(1).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for death benefits to 
be paid to any individual under the laws administered by VA.  
38 C.F.R. § 3.152.  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA. 38 C.F.R. § 
3.1(r).  An informal claim is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).

VA is required to look to all communications from the 
appellant which may be interpreted as applications or claims 
- formal and informal - for benefits.  In particular, VA is 
required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  

The veteran married the appellant in December 1972, during 
service in the Republic of Vietnam.  In January 1973, the 
veteran was shot down, and remained MIA until his death was 
presumed in October 1978.  There are no formal records 
documenting the appellant's marriage to the veteran; however, 
the evidence of record overwhelmingly supports a finding that 
the veteran and the appellant had a valid marriage before the 
veteran's death.  

The appellant's original claim for DIC benefits was received 
at the RO on February 7, 2001, over twenty years after the 
veteran was presumed dead.  In an April 2001 administrative 
decision, the RO deemed the marriage between the veteran and 
the appellant valid for VA purposes.  Thus, basic eligibility 
for DIC benefits was established, and the appellant's claim 
of service-connected death benefits was granted.  The 
effective date of the award of DIC benefits was February 7, 
2001, the date of receipt of claim.  

The appellant argues that the effective date of the award of 
DIC benefits should be October [redacted], 1978, the date of the 
veteran's presumed death.  

It is not in dispute that the appellant's formal claim of 
entitlement to DIC benefits was received at the RO on 
February 7, 2001.  Additionally, there is no evidence of 
record which could be construed as an informal claim for DIC 
benefits filed before February 7, 2001.  Under the 
controlling law and regulations outlined above, the award of 
compensation based on the death in service may be no earlier 
than the date of claim, unless the claim is filed within one 
year from the date of death.  In this case, the DIC claim was 
not filed for more than twenty years following the presumed 
death of the veteran.  

The appellant argues, however, that the evidence of record 
suggests that the veteran attempted to obtain a visa for his 
wife before he went MIA.  The appellant argues that this 
evidence should be construed as an informal claim for 
benefits.  While this theory supports the finding that the 
veteran and the appellant were indeed married before the 
veteran's death, the theory fails to establish a legal basis 
on which to assign an earlier effective date for the grant of 
DIC benefits for at least two reasons.  First, there is no 
indication as to what, if any, VA benefit was being sought 
before he disappeared, and more importantly, the veteran was 
still alive at that point, and therefore a claim for DIC 
benefits, formal or informal, could not have existed prior to 
the veteran's disappearance.  Thus, as a matter of law, the 
appeal seeking an effective date prior to February 7, 2001 
for the award of DIC benefits must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

It is tragic that the veteran died before his time, serving 
our country honorably, and that the appellant was not able to 
gain access to the United States until 1990.  It is also 
unfortunate that the appellant was not aware, until this 
decade, that she was eligible for DIC benefits.  However, the 
appellant is now able to receive VA DIC benefits, and as 
noted in the claims file, and particularly in the hearing 
transcript, the veteran's sister was instrumental in 
providing information to the appellant and VA so that the 
appellant could obtain her DIC benefits.  The appellant is 
essentially raising an argument couched in equity, in that 
she contends that it is unfair to deny her an earlier 
effective date for entitlement to DIC benefits because she 
was unaware of her entitlement until this decade, even though 
her husband was shot down in the Vietnam War in 1973, and 
presumed dead in 1978, and she and their son were denied 
access to this country until 1990.  While the widow's 
argument is compelling from an equitable standpoint, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  The credibility of the 
appellant is certainly not in doubt, and if there were any 
way for the Board to legally award an earlier effective date 
for entitlement to DIC benefits, it would do so.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  

There is no legal basis on which to assign an effective date 
prior to February 7, 2001 for the grant of DIC benefits 
because there is no evidence of record prior to that date 
that could be construed as a claim, formal or informal, for 
DIC compensation.  


ORDER

An effective date prior to February 7, 2001 for the 
entitlement to DIC benefits is denied by operation of law.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


